Title: From George Washington to Brigadier General James Potter, 18 October 1777
From: Washington, George
To: Potter, James



Sir
Head Quarters [Worcester Township, Pa.] Octr 18. 1777.

From the intelligence I have received I am persuaded the enemy are about to retreat from Philadelphia, despairing of getting up their shipping. I therefore desire you, after sending out the necessary scouts, & satisfying yourself of their situation, to throw yourself down in their way, & in case of their actual retreating, to harass & impede them to the utmost of your power. I shall at the same time advance and pursue with the utmost diligence, if the conjecture should prove true. your obedt servant

Go: Washington

